DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to U.S. Application No. 15/702180 filed on March 04, 2021.

	


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Information Disclosure Statement
3.	The Information Disclosure Statement filed on March 04, 2021 was reviewed and accepted by the Examiner.


Claim Rejections - 35 U.S.C. §101

4.	35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      With respect to independent claims, 1, 9 and 15, specifically claim 1, 9 and 15 recites "processing the unstructured data source to search for a predetermined data element recognisable in the unstructured data, to locate the predetermined data element” “utilising the located predetermined data element, accessing a database source and locating at least one further data element stored in the database source associated with the predetermined data element”, “utilising the further data element and processing the unstructured data source to search for the further data element within the unstructured data, and comparing the further data element located in the unstructured data with the further data element from the database”. These limitations could be reasonably and practically performed by the human mind, for instance based on processing unstructured data source, locating elements associated with the data source, comparing the elements and providing verification based on the comparison. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “and providing a verification indication, based on the comparison”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 1, 9 and 15, further recite “a memory coupled to a processor”, a computer system, a mobile device, 
                
   The claims, 1, 9 and 15,  at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, comparison and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



      With respect to dependent claims, 2 and 10, specifically claim 2 and 10 recites " wherein the unstructured data source is a document”. These limitations could be reasonably and practically performed by the human mind, for instance based on processing unstructured data source, locating elements associated with the data source, comparing the elements and providing verification based on the comparison. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
At step 2A, prong two, the claim recites “and providing a verification indication, based on the comparison”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 2 and 10, further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claims, 2 and 10, at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, comparison and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims, 3, 11, 16 and 21, specifically claim 3, 11, 16 and 21, recites "wherein the unstructured data source is an invoice”. These limitations could be reasonably and practically performed by the human mind, for instance 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “and providing a verification indication, based on the comparison”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 3, 11, 16 and 21, further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claims, 3, 11, 16 and 21, at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, comparison and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims, 4 and 12, specifically claim 4 and 12, recites "wherein the predetermined data element is a company identifier”. These limitations could be reasonably and practically performed by the human mind, for instance based on processing unstructured data source, locating elements associated with the data source, comparing the elements and providing verification based on the comparison. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “and providing a verification indication, based on the comparison”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 4 and 12, further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claims, 4 and 12, at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, 


With respect to dependent claim, 5, specifically claim 5, recites "comprising the further step of accessing further database source(s) to obtain further stored information to cross reference against the unstructured data”. These limitations could be reasonably and practically performed by the human mind, for instance based on processing unstructured data source, locating elements associated with the data source, comparing the elements and providing verification based on the comparison. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “and providing a verification indication, based on the comparison”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim 5, further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  

   The claim 5, at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, comparison and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 6 and 13, specifically claims 6 and 13, recites "wherein the unstructured data source comprises a coded data element, and the method comprises the further step of decoding the coded data element”. These limitations could be reasonably and practically performed by the human mind, for instance based on processing unstructured data source, locating elements associated with the data source, comparing the elements and providing verification based on the comparison. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “and providing a verification indication, based on the 
                
   The claims 6 and 13, at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, comparison and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claim, 7, specifically claim 7, recites " wherein the coded data element includes a digital signature and the step of decoding comprises verifying the signature”. These limitations could be reasonably and practically performed by the human mind, for instance based on processing unstructured data source, locating elements associated with the data source, comparing the elements 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “and providing a verification indication, based on the comparison”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim 7, further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claim 7, at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, comparison and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


" wherein the coded data element includes a digital signature, and the decoding process is arranged to obtain the digital signature, and wherein the checking process is arranged to access a database to retrieve secure data associated with the signature”. These limitations could be reasonably and practically performed by the human mind, for instance based on processing unstructured data source, locating elements associated with the data source, comparing the elements and providing verification based on the comparison. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “and providing a verification indication, based on the comparison”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim 14, further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claim 14, at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, comparison and 



With respect to dependent claim, 18, specifically claim 18, recites "wherein the unstructured data source is provided by a supplier of goods or services, and the unstructured data source further comprises a coded data element associated with the supplier, the method further comprising the steps of: decoding the coded data element associated with the supplier, to obtain a digital signature associated with the supplier; accessing a database and obtaining supplier details associated with the signature”. These limitations could be reasonably and practically performed by the human mind, for instance based on processing unstructured data source, locating elements associated with the data source, comparing the elements and providing verification based on the comparison. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “and providing a verification indication, based on the comparison”. At best, this limitation recites additional elements that are insignificant extra-
                
   The claim 18, at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, comparison and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claim, 20, specifically claim 20, recites " wherein the unstructured data source further comprises a coded data element which is associated with a supplier of the unstructured data source, the apparatus further comprising a decoding process arranged to decode the coded data element, to obtain the digital signature associated with the supplier; a checking process arranged to access a database and obtain supplier details associated with the signature”. These limitations could be reasonably and practically performed by the human mind, for instance based on processing unstructured data source, locating 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “and providing a verification indication, based on the comparison”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim 20, further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claim 20, at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, comparison and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claim, 22, specifically claim 22, recites "comprising instructions for controlling a computer to implement a method in accordance with claim 18”. These limitations could be reasonably and practically performed by the human mind, for instance based on processing unstructured data source, locating elements associated with the data source, comparing the elements and providing verification based on the comparison. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “and providing a verification indication, based on the comparison”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim 22, further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claim 22, at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, comparison and display activities in the field of use, is well-understood, routine, and conventional. See 


With respect to dependent claim, 23, specifically claim 23, recites " providing a computer program in accordance with claim 22”. These limitations could be reasonably and practically performed by the human mind, for instance based on processing unstructured data source, locating elements associated with the data source, comparing the elements and providing verification based on the comparison. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “and providing a verification indication, based on the comparison”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim 23, further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claim 23, at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect 



Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-16 and 18-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawson et al. U.S. Patent Application Publication No. 2008/0215489 (herein as ‘Lawson’).

As to claim 1 Lawson teaches a method for verification of data contained in an unstructured data source, comprising the steps of: 
processing the unstructured data source to search for a predetermined data element recognisable in the unstructured data, to locate the predetermined data element (Par. 0170 Lawson discloses receiving an invoice and scanning the document to locate the data layers to decrypt and decode the trusted supplier status and trusted supplier code);
utilising the located predetermined data element, accessing a database source and locating at least one further data element stored in the database source associated with the predetermined data element (Par. 0171 Lawson discloses a decrypt key verifier and matrix secure code associated with the invoice);
utilising the further data element and processing the unstructured data source to search for the further data element within the unstructured data (Par. 0172 Lawson discloses the data layers includes references to all invoice data in the first data layer); 
and comparing the further data element located in the unstructured data with the further data element from the database, and providing a verification indication, based on the comparison (Par. 171 Lawson discloses comparing the retrieved trusted supplier status account and supplier codes and to the trusted supplier status account and supplier codes to see if there is a match.  Par. 0172 Lawson discloses there is a match and the invoice is added to the account list).


In addition Lawson teaches wherein the unstructured data source is a document (Par. 0170 Lawson discloses scanning the invoice document).

As to claim 3 Lawson teaches each and every limitation of claim 2.
In addition Lawson teaches wherein the unstructured data source is an invoice (Par. 0170 Lawson discloses scanning the invoice document).


As to claim 4 Lawson teaches each and every limitation of claim 2.
In addition Lawson teaches wherein the predetermined data element is a company identifier (Par. 0159 Lawson discloses the element is a company supplier code).

As to claim 5 Lawson teaches each and every limitation of claim 1.
In addition Lawson teaches comprising the further step of accessing further database source(s) to obtain further stored information to cross reference against the unstructured data  (Par. 171 Lawson discloses comparing the retrieved trusted supplier status account and supplier codes and to the trusted supplier status account and supplier codes to see if there is a match).

As to claim 6 Lawson teaches each and every limitation of claim 1.
 wherein the unstructured data source comprises a coded data element, and the method comprises the further step of decoding the coded data element (Par. 0159 Lawson discloses the invoice data contains an encoded data matrix that contains the invoice details).

As to claim 7 Lawson teaches each and every limitation of claim 6.
In addition Lawson teaches wherein the coded data element includes a digital signature and the step of decoding comprises verifying the signature (Par. 0170 Lawson discloses receiving an invoice and scanning the document to locate the data layers to decrypt and decode the trusted supplier status and trusted supplier code. Par. 0171 Lawson discloses a decrypt key verifier and matrix secure code associated with the invoice).

As to claim 8 Lawson teaches each and every limitation of claim 7.
In addition Lawson teaches wherein the method comprises the further step of accessing a database to retrieve secure data associated with the signature (Par. 0171 Lawson discloses using a decrypt key verifier to decrypt the information from within the invoice data).

As to claim 9 Lawson teaches an apparatus for verification of data contained in an unstructured data source, comprising a computer having a processor, memory and an operating system supporting computer processes (Par. 0141 Lawson discloses a printing and scanning device); 
an identification process arranged to search the unstructured data source for a predetermined data element recognisable in the unstructured data, and locate the predetermined data element (Par. 0170 Lawson discloses receiving an invoice and scanning the document to locate the data layers to decrypt and decode the trusted supplier status and trusted supplier code); 
a checking process arranged to access a database source and, using the located predetermined data element, to locate at least one further data element stored in the data source, associated with the predetermined data element (Par. 0171 Lawson discloses a decrypt key verifier and matrix secure code associated with the invoice. Par. 0172 Lawson discloses the data layers includes references to all invoice data in the first data layer); 
and a comparison process arranged to search the unstructured data source for the located further data element by comparing the unstructured data with the further data element obtained from the data source, and to provide a verification indication based on the comparison (Par. 171 Lawson discloses comparing the retrieved trusted supplier status account and supplier codes and to the trusted supplier status account and supplier codes to see if there is a match.  Par. 0172 Lawson discloses there is a match and the invoice is added to the account list).


As to claim 10 Lawson teaches each and every limitation of claim 9.
In addition Lawson teaches wherein the unstructured data source is a document (Par. 0170 Lawson discloses scanning the invoice document).


As to claim 11 Lawson teaches each and every limitation of claim 10.
In addition Lawson teaches wherein the unstructured data source is an invoice (Par. 0170 Lawson discloses scanning the invoice document).

As to claim 12 Lawson teaches each and every limitation of claim 10.
In addition Lawson teaches claim 9, wherein the predetermined data element is a company identifier (Par. 0159 Lawson discloses the element is a company supplier code).

As to claim 13 Lawson teaches each and every limitation of claim 9.
In addition Lawson teaches wherein the unstructured data source comprises a coded data element, and the apparatus further comprises a decoding process for decoding the coded data element (Par. 0159 Lawson discloses the invoice data contains an encoded data matrix that contains the invoice details).

As to claim 14 Lawson teaches each and every limitation of claim 13.
In addition Lawson teaches wherein the coded data element includes a digital signature, and the decoding process is arranged to obtain the digital signature, and wherein the checking process is arranged to access a database to retrieve secure data associated with the signature (Par. 0170 Lawson discloses receiving an invoice and scanning the document to locate the data layers to decrypt and decode the 

As to claim 15 Lawson teaches a computer program, comprising instructions for controlling a computer to implement a method in accordance with claim 1 (As to claim 1 Lawson teaches a method for verification of data contained in an unstructured data source, comprising the steps of: 
processing the unstructured data source to search for a predetermined data element recognisable in the unstructured data, to locate the predetermined data element (Par. 0170 Lawson discloses receiving an invoice and scanning the document to locate the data layers to decrypt and decode the trusted supplier status and trusted supplier code);
utilising the located predetermined data element, accessing a database source and locating at least one further data element stored in the database source associated with the predetermined data element (Par. 0171 Lawson discloses a decrypt key verifier and matrix secure code associated with the invoice);
utilising the further data element and processing the unstructured data source to search for the further data element within the unstructured data (Par. 0172 Lawson discloses the data layers includes references to all invoice data in the first data layer); 
and comparing the further data element located in the unstructured data with the further data element from the database, and providing a verification indication, based on the comparison (Par. 171 Lawson discloses comparing the retrieved trusted 


As to claim 16 Lawson teaches a non-volatile computer readable medium providing a computer program in accordance with claim 15 (As to claim 15 Lawson teaches a computer program, comprising instructions for controlling a computer to implement a method in accordance with claim 1 (As to claim 1 Lawson teaches a method for verification of data contained in an unstructured data source, comprising the steps of: 
processing the unstructured data source to search for a predetermined data element recognisable in the unstructured data, to locate the predetermined data element (Par. 0170 Lawson discloses receiving an invoice and scanning the document to locate the data layers to decrypt and decode the trusted supplier status and trusted supplier code);
utilising the located predetermined data element, accessing a database source and locating at least one further data element stored in the database source associated with the predetermined data element (Par. 0171 Lawson discloses a decrypt key verifier and matrix secure code associated with the invoice);
utilising the further data element and processing the unstructured data source to search for the further data element within the unstructured data (Par.  
and comparing the further data element located in the unstructured data with the further data element from the database, and providing a verification indication, based on the comparison (Par. 171 Lawson discloses comparing the retrieved trusted supplier status account and supplier codes and to the trusted supplier status account and supplier codes to see if there is a match.  Par. 0172 Lawson discloses there is a match and the invoice is added to the account list)).


As to claim 18 Lawson teaches each and every limitation of claim 1.
In addition Lawson teaches wherein the unstructured data source is provided by a supplier of goods or services, and the unstructured data source further comprises a coded data element associated with the supplier, the method further comprising the steps of: decoding the coded data element associated with the supplier, to obtain a digital signature associated with the supplier; accessing a database and obtaining supplier details associated with the signature  (Par. 0170 Lawson discloses receiving an invoice and scanning the document to locate the data layers to decrypt and decode the trusted supplier status and trusted supplier code. Par. 0171 Lawson discloses a decrypt key verifier and matrix secure code associated with the invoice).



In addition Lawson teaches wherein the unstructured data source is an invoice (Par. 0170 Lawson discloses scanning the invoice document).

As to claim 20 Lawson teaches each and every limitation of claim 9.
In addition Lawson teaches wherein the unstructured data source further comprises a coded data element which is associated with a supplier of the unstructured data source, the apparatus further comprising a decoding process arranged to decode the coded data element, to obtain the digital signature associated with the supplier; a checking process arranged to access a database and obtain supplier details associated with the signature  (Par. 0170 Lawson discloses receiving an invoice and scanning the document to locate the data layers to decrypt and decode the trusted supplier status and trusted supplier code. Par. 0171 Lawson discloses a decrypt key verifier and matrix secure code associated with the invoice).

As to claim 21 Lawson teaches each and every limitation of claim 20.
In addition Lawson teaches wherein the unstructured data source is an invoice (Par. 0170 Lawson discloses scanning the invoice document).


As to claim 22 Lawson teaches each and every limitation of claim 20.
 comprising instructions for controlling a computer to implement a method in accordance with claim 18 (Par. 0170 Lawson discloses receiving an invoice and scanning the document to locate the data layers to decrypt and decode the trusted supplier status and trusted supplier code. Par. 0171 Lawson discloses a decrypt key verifier and matrix secure code associated with the invoice).

As to claim 23 Lawson teaches each and every limitation of claim 22.
In addition Lawson teaches providing a computer program in accordance with claim 22 (Par. 0170 Lawson discloses receiving an invoice and scanning the document to locate the data layers to decrypt and decode the trusted supplier status and trusted supplier code. Par. 0171 Lawson discloses a decrypt key verifier and matrix secure code associated with the invoice).


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/   March 15, 2022Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159